359 F.2d 380
Henry MONROE, Appellant,v.UNITED STATES of America, Appellee.
No. 22474.
United States Court of Appeals Fifth Circuit.
April 5, 1966, Certiorari Denied June 6, 1966, See 86 S.Ct.1876.

Appeal from the United States District Court for the Eastern District of Louisiana; Robert A. Ainsworth, Judge.
Henry Monroe, pro se.
John C. Ciolino, Asst. U.S. Atty., Louis C. LaCour, U.S. Atty., New Orleans, La., for appellee.
Before BELL and THORNBERRY, Circuit Judges, and FISHER, District Judge.
PER CURIAM:


1
Appellant asserts questions in a proceeding brought under 28 U.S.C.A. 2255 which were assigned as error on the direct appeal of his case.  Each was there decided adversely to him.  Monroe v. United States, 5 Cir., 1963, 320 F.2d 277, cert. den., 375 U.S. 991, 84 S. Ct. 630, 11 L. Ed. 2d 478.  We are not convinced that the ruling then made was incorrect.  The disposition of affirmance comes well within the teaching of Sanders v. United States, 1963, 373 U.S. 1, 83 S. Ct. 1068, 10 L.Ed.2d. 148.


2
Affirmed.